Title: To James Madison from Samuel Betton, 21 October 1808
From: Betton, Samuel
To: Madison, James



Sir
High Street Phila: ca. 21 October 1808

Knowing that our Government wish to receive every possible information concerning the unfortunate American’s now confin’d as Prisoners on Board Brittish Ship’s of War, I think it right to communicate to you the following which I recd. this Morning from James Brown, who arived here two days since in the Schooner fair Lady Captn. Blake 36 days from Falmouth Jamaica.
The said James Brown in the most solemn Manner declares that he was born at Stamford in Connecticut, that he arived at Kingston Jamaica about 21 Months since in the Brig Mary belonging to Bath in New England, that the Vessel he belonged to lay along side one of the wharves in Kingston Harbor, and that while he was on the wharf engaged in the duty of the Vessel he was press’d by a Boats Crew and carried on board the Frigate Hebe Captn. Fife where he was detain’d as a Prisoner 18 Months, but having always refused to enter he never recd. any Wages but had once 8 dollars givn Him for Prize Money.
He and another impress’d man (a Scotchman by Birth) stole a small Boat from the Frigate July 16th. at night while lying in Port Royal Harbor Island of Jamaica, and at the hazard of their Lives (having Many Ships of War to pass) escaped on Shore and then travilled over the Island to the North Side; Brown says he left on board the Frigate:
Wm: Blundell of Virginia
Edwd. Daft of Baltimore, Married
Wm: Voger Do.
Frederick Folger Do.
John Reese Do., a Black
John Matthews, NewYork, with about 15 other native Americans with their Protections; they had all repeatedly applied to the Captn: of the Frigate and by Letter to the Admiral on the Station, but all to no purpose.
Brown says he was often on board the difft. Ships of War in the Harbor and saw a great number of native Americans Prisoners  I am with the greatest respect Sir, your very humble Servt:

Samuel Betton


P. S.  Brown says the Ship’s of War on the Jamaica Station are all on very short allowance, no Bread or flour that he cou’d hear of on the North Side of Island; The Schooner fair Lady left it with a Barrel of Bread for the whole Crew the Captn: not being able to procure any more, yet the internal Traitors of our Country say they pray for a continuation of the Embargo.

